        Case 3:21-cv-00534-MCR-EMT Document 6 Filed 07/27/21 Page 1 of 2



                                                                          Page 1 of 2

                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                           PENSACOLA DIVISION

ADRIAN HUNTER,

        Petitioner,

v.                                             CASE NO. 3:21cv534-MCR-EMT

STATE OF FLORIDA,

     Respondent.
______________________/

                                    ORDER

        The chief magistrate judge issued a Report and Recommendation on June 17,

2021.        ECF No. 5.    Petitioner was furnished a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to Title 28,

United States Code, Section 636(b)(1). I have made a de novo determination of all

timely filed objections.

        Having considered the Report and Recommendation, and any timely filed

objections thereto, I have determined the Report and Recommendation should be

adopted.

        Accordingly, it is now ORDERED as follows:

        1.     The chief magistrate judge’s Report and Recommendation, ECF No. 5,

is adopted and incorporated by reference in this Order.
      Case 3:21-cv-00534-MCR-EMT Document 6 Filed 07/27/21 Page 2 of 2



                                                                            Page 2 of 2




       2.     This case is DISMISSED without prejudice for Petitioner’s failure to

comply with an order of the court.

       3.     The clerk of court is directed to enter judgment in accordance with this

order and close the case.

       DONE AND ORDERED this 27th day of July 2021.




                                         s/  M. Casey Rodgers
                                        M. CASEY RODGERS
                                        UNITED STATES DISTRICT JUDGE




Case No. 3:21cv534-MCR-EMT
